Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 1 of 9 PageID #: 103




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                      CASE NO. 2:19-CR-00184-01

VERSUS                                                        JUDGE JAMES D. CAIN, JR.

KORRYON CARTER (01)                                           MAGISTRATE JUDGE KAY

                                       MEMORANDUM ORDER

           Before the Court is a “Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody” (Doc. 23) filed by Defendant, Korryon

Carter, who contends that his attorney was ineffective.

                                     STATEMENT OF THE CASE

           On February 16, 2011, Defendant Carter pleaded guilty to one count of possession

with intent to distribute crack cocaine, and one count of carrying a firearm during and in

relation to a drug trafficking crime. 1 Carter was sentenced to 60 months’ imprisonment on

the drug charge, and 60 months’ imprisonment on the firearm charge to be served

consecutively followed by a total of 6 years’ supervised release. In that same proceeding,

the district court revoked Carter’s supervised release on a 2007 federal conviction for

possession of a firearm by a felon; he was sentenced to 24 months’ imprisonment to run

concurrently with the previous sentence. 2



1
    Docs. 48-49 of Docket No. 2:10-cr-225.
2
    SEALED Pre-Sentence Investigation Report, ¶ 32 Doc. 16, Docket No. 2:19-cr-184.
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 2 of 9 PageID #: 104




        On October 27, 2015, Carter’s 60-month term of imprisonment on the drug charge

was reduced to 48 months pursuant to 18 U.S.C. § 3582(c)(2); all other aspects of his

sentence remained unchanged. 3

        On November 9, 2017, Defendant, Carter was released from custody and began his

term of supervised release. On July 1, 2018, Carter was arrested by the Calcasieu Parish

Sheriff’s Office for armed robbery, illegal possession and carrying of a firearm by a

convicted felon, and illegal possession of a stolen firearm. 4 On July 3, 2018, Carter’s

United States Probation Officer issued a “Petition for Warrant or Summons for Offender

Under Supervision.” The Petition for Warrant asserted that Carter had violated Mandatory

Condition No. 2 of his supervised release by committing new criminal conduct, namely the

armed robbery and firearms offenses for which he had been arrested by state authorities on

July 1, 2018. 5 The district court issued a warrant based on the allegations in the petition

which served as a detainer while Carter remained in state custody with pending charges. 6

        On June 6, 2019, Carter was named in a one-count bill of information charging him

with one count of Hobbs Act Robbery in violation of 18 U.S.C. § 1951. 7 After a writ of

habeas ad prosequendum was issued to deliver Carter from the Calcasieu Correctional

Center to federal court, Carter made an initial appearance as to the revocation of supervised




3
  Doc. 111 of Docket No. 6:10-cr-225.
4
  Doc. 140-1 of Docket No. 6:10-cr-225.
5
  Doc. 116 of Docket No. 6:10-cr-225.
6
  Docs. 118 and 140-1 of Docket No. 6:10-cr-225.
7
  Doc. 1, Docket No. 2:19-cr-184.

                                                   Page 2 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 3 of 9 PageID #: 105




release on July 10, 2019. 8 At his appearance, (1) Carter was appointed counsel of the Office

of the Federal Public Defender’s, (2) Carter waived a preliminary examination hearing and

detention hearing, 9 and (3) Carter made his initial appearance and arraignment as to the

Hobbs Act robbery bill of information. 10

         On August 20, 2019, the Magistrate Judge held a status conference; the Electronic

Minutes noted that “Counsel has confirmed that defendant intends to waive his right to an

indictment and will plead guilty at the Arraignment set for 9/10/2019 . . .” 11 Carter pleads

guilty to the bill of information on September 10, 2019. Pursuant to his plea agreement, he

admitted to committing the robbery and that he had violated the conditions of his

supervised release on his 2011 conviction. 12

         The PSR in the robbery case recommended a total offense level of 29 and a Criminal

History Category VI; 13 the advisory range was 151-188 months. In addition, the

Disposition Report issued by the Probation Officer noted that Carter’s advisory range upon

revocation was 51-60 months if the court determined Carter, a Category VI offender, had

committed armed robbery, a Grade A violation under U.S.S.G. § 7B1.(a)(1). 14




8
  Docs. 119, 120, 126, 127 of Docket No. 6:10-cr-225.
9
  Doc. 125 of Docket No. 6:10-cr-225.
10
   Docs. 2 and 5, Docket No. 2:19-cr-184.
11
   Doc. 9, Docket No. 2:19-cr-184.
12
   Docs. 12 and 14, Docket No. 2:19-cr-184.
13
   Carter’s Criminal History Category VI was the product of numerous prior felony convictions, at least four prior
convictions for firearm-related offenses, and two drug offenses. PSR, ¶ ¶ 27-52, 69, Doc. 16, Docket No. 2:19-cr-
184.
14
   Docs. 140-1, and 140-2, Docket No. 6:10-cr-225.

                                                   Page 3 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 4 of 9 PageID #: 106




        On December 19, 2019, this Court conducted a combined revocation and sentencing

hearing on Carter’s admitted violation of supervised release 15 and Hobbs Act robbery

conviction. 16 The Court revoked Carter’s supervised release and sentenced him to 36

months’ imprisonment to run consecutively with Carter’s Hobbs Act robbery sentence. 17

Carter was sentenced to 160 months imprisonment for the Hobbs Act robbery conviction;

that sentence runs consecutively to the sentence imposed on the supervised release

revocation. 18

        Carter appealed his sentence as to the revocation of supervised release; the United

States Court of Appeals for the Fifth Circuit affirmed the sentence. 19

                                        LAW AND ANALYSIS

        Carter moves to vacate, set aside or correct his sentence pursuant to Section 2255

for ineffective assistance of counsel. Carter may present four (4) cognizable grounds as

follows: (1) constitutional issues, (2) challenges to the district court’s jurisdiction to impose

the sentence, (3) challenges to the length of a sentence in excess of the statutory maximum,

and (4) claims that the sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255;

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Relief under 28 U.S.C. § 2255

is reserved for transgressions of constitutional rights and for a narrow range of injuries that




15
   Doc. 131, Docket No. 6:10-cr-225.
16
   Doc. 17, Docket No. 2:19-cr-184.
17
   Docs. 17 and 19, Docket No. 2:19-cr-184.
18
   Docs. 131 and 132, Docket No. 6:10-cr-225.
19
   Doc. 144 of Docket No. 6:10-cr-225.

                                                Page 4 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 5 of 9 PageID #: 107




could not have been raised on direct appeal and would, if condoned, result in a complete

miscarriage of justice.”

       In Strickland v. Washington, 466 U.S. 668 (1984), the United States Supreme Court

established a two-prong test for determining ineffective assistance of counsel; a defendant

must establish that his attorney’s actions were objectively unreasonable and that his

attorney’s unreasonable actions resulted in prejudice. United States v. Valdez, 973 F.3d

396, 402 (5th Cir. 2020) (reiterating two-prong Strickland test).

       As to the first prong, the court’s scrutiny shall be “highly deferential,” and the court

must apply a “strong presumption that counsel’s conduct falls within the range of

reasonable professional assistance.” Strickland, 466 U.S. at 668-689; Valdez, 973 F.3d at

404. “Strickland does not guarantee perfect representation, only a reasonably competent

attorney.” Harrington v. Richter, 562 U.S. 86, 110 (2011).

       The “defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. “The likelihood of a different result must be substantial, not

just conceivable.” Richter, 562 U.S. at 112. To establish prejudice, in the context of a guilty

plea, a defendant must show that there is a reasonable probability that, but for the counsel’s

unprofessional errors, the defendant “would not have pleaded guilty and would have

insisted on going to trial.” Valdez, 973 F.3d at 403 (internal quotations and citations

omitted).


                                         Page 5 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 6 of 9 PageID #: 108




           Carter contends that his attorney was ineffective during the revocation proceedings.

First, he complains that his attorney did not request that the revocation be held sooner

noting that the warrant for the revocation was issued on July 3, 2018, but he did not appear

in federal court until July 10, 2019.

           To the extent that Carter might be raising a violation of the Speedy Trial Act, his

claim has no merit as the Speedy Trial Act provisions do not apply to supervised release

revocation matters. United States v. Nickerson, 197 F.App’x 325, 326 (5th Cir. 2006)

(“The Sixth Amendment right to a speedy trial is not applicable to revocation hearings.”);

United States v. Tippens, 39 F.3d 88, 89 (5th Cir. 1994) (holding that the right to speedy

trial is not applicable to supervised release hearing because they are not considered criminal

proceedings). Furthermore, the “right to a revocation hearing accrues once the warrant has

been executed and the defendant has been taken into federal custody.” United States v.

Nickerson, 197 App’x 325, 326 (5th Cir. 2006).

           Carter was in federal custody when the writ of habeas ad prosequendum was issued.

Carter has not shown how he has been prejudiced. He was in federal custody by July 10,

2019, 20 and he pleaded guilty to the bill of information and the violations of the conditions

of supervised release on September 10, 2019. 21

           Carter appears to challenge the delay in the execution of the warrant for a violation

of supervised release which is not subject to the Sixth Amendment’s speedy trial


20
     Doc. 125 of Docket No. 6:10-cr-225; Docs. 2, 5 of Docket No. 2:19-cr-184.
21
     Docs. 12, 14 of Docket No. 2:19-cr-184.

                                                    Page 6 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 7 of 9 PageID #: 109




requirement.” Tippens, 39 F.3d at 90. Nevertheless, a delay in executing a warrant may

have Fifth Amendment due process clause implications “if the delay undermines his ability

to contest the issue of the violation or to proffer mitigating evidence.” Id.

       Again, Carter has not indicated that he was prejudiced or that the delay “impair[ed]

his ability to contest the revocation.” Id. In United States v. Napper, 978 F.3d 118, 128,

the Fifth Circuit stressed that the delay did not have due process implications because the

defendant had pleaded guilty to the offense forming the basis of the revocation and also

“pled true” to the government’s motion “that the offense constituted a violation of his

supervised release.” Carter cannot show that the delay between July of 2018 and June of

2019 prejudiced him or affected his ability to present a defense particularly because he

pleaded guilty to the Hobbs Act robbery forming the basis of the petition for revocation of

supervised release and admitted to the violation of supervised release.

       Carter appears to complain that his counsel was ineffective for not challenging the

fact that he was incarcerated for almost one year without indictment. Carter was

incarcerated on July 1, 2018 and charged by bill of information on June 6, 2019. Again,

the Speedy Trial Act does not apply because Carter was in state custody, not federal

custody.

       “An individual is ‘arrested’ under the Speedy Trial Act only when he is ‘taken into

custody after a federal arrest for the purpose of responding to a federal charge.’” United

States v. De La Pena-Juarez, 214 F.3d 594, 597, n. 6 (5th Cir. 2000) (quoting United States


                                         Page 7 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 8 of 9 PageID #: 110




v Johnson, 815 F.2d 309, 312 (5th Cir. 1987)). More significantly, Carter’s counsel was

not appointed to represent him in the state court matter, thus, he cannot be responsible for

any delay at the state court level.

        To the extent Carter asserts that his attorney’s actions vitiated the voluntariness of

the guilty plea, Carter’s argument fails. Carter signed the plea agreement which declared

that his plea was voluntary and that he was satisfied with the legal services provided by his

attorney concerning the plea agreement. 22                 Carter also signed the Understanding of

Maximum Penalty and Constitutional Rights which provides that his plea was voluntary. 23

        Carter complains that his counsel was ineffective for not advising him that he would

be a career offender. The Government remarks that Carter’s statements made at the time

of the guilty plea contradict these allegations. The documents Carter signed at the time of

the guilty plea advised that he faced a term of imprisonment of not more than twenty years

for the Hobbs Act robbery and three (3) years for revocation of his supervised release. 24

Furthermore, the plea agreement provides that Carter had “discussed the Sentencing

Guidelines and their applicability with his counsel, and understands and acknowledges that

a final determination of the applicable guideline range cannot be made until the completion

of the pre-sentence investigation.” 25




22
   Doc. 14, p. 5 of Docket No. 2:19-cr-184.
23
   Doc. 14-1 of Docket No. 2:19-cr-184.
24
   Doc. 14, p. 2 of Docket No. 2:19-cr-184; Doc. 14-1 of Docket NO. 2:19-cr-184.
25
   Doc. 14, p. 3 of Docket No. 2:19-cr-184.

                                                  Page 8 of 9
Case 2:19-cr-00184-JDC-KK Document 27 Filed 02/12/21 Page 9 of 9 PageID #: 111




       The Government also remarks that Carter had been in federal court on at least two

(2) previous occasions, and he was sentenced at the bottom of the recommendation in the

PSR. The Court finds that Carter has failed to establish that his attorney was ineffective

concerning his career offender status.

       Next, Carter complains that his attorney was ineffective for failing to file a motion

to dismiss the bill of information. Because Carter pleaded guilty to the bill of information,

there was no indictment and no need to dismiss the bill of information to which he pleaded

guilty. Thus, Carter’s complaint of ineffective counsel has no merit.

                                     CONCLUSION

       For these reasons, the Motion to Vacate, Set Aside or Correct Sentence is hereby

DENIED.

       THUS DONE AND SIGNED in Chambers on this 12th day of February, 2021.



                     ______________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                         Page 9 of 9
